Al-Anabi Racing
Results from Doha, Qatar

Von Smith, Al-Anabi Racing Pro Mod Extreme
Team overcome troubles to win race at Qatar

A grueling race for Von Smith and the Al-Anabi Racing Pro Mod Extreme 1957 Chevy team came to an
ecstatic conclusion Friday night when Smith defeated Al-Arain in the title round at the Qatar Racing
Club with Al-Anabi team owner Sheik Khalid Al Thani in the large, enthusiastic crowd.

However, it took a yeoman effort from crew chief Howard Moon and the crew, assistance from others,
and a Middle East record-setting Pro Mod run of 5.84 seconds.

Smith began what became a long weekend by registering the quickest Pro Mod Nitrous or Extreme
quarter-mile elapsed time outside the U.S. – 5.814 seconds at 249.14 mph – on a pre-race test run
Wednesday. However, the car’s rear end broke on the run and the damage was so severe that a new one
was necessary. There weren’t any available in Qatar, and the closest one was in the U.S., at car builder
Tim McAmis’ St. Louis, Mo.-area shop.

A coordinated effort got the part from St. Louis to Qatar, but not before Smith missed both Thursday
qualifying runs. It arrived Thursday night and the hard-working Oak Ridge, Tenn.-based crew had it in
place for Friday’s final qualifying attempt. Smith ran 6.25 seconds on the untested rear end and wound
up sixth in the starting line-up.

“That run was a little off the pace, but we got down the track and everything worked like it should for
the rest of the race,” said a relieved Smith.

Moon’s tune-up picked up the pace in eliminations. Smith started by defeating Mike Castellana, another
Al-Anabi Racing member, 5.86 seconds to Castellana’s 6.07. Next up was KA Balooshi, also an Al-
Anabi Racing member. Smith’s Chevy uncorked the record-setting 5.84-second lap to get the win light
while Balooshi’s Firebird trailed in 5.97 seconds.

The title round turned out to be the easiest for Smith, who ran 5.86 while Al-Arain’s Camaro shook the
tires.

“It was great to win the race at Sheik Khalid’s home track,” Smith added. “I think we showed the
blower car is back, but we couldn’t have done it without the help of a lot of people – Sheik Khalid, Moe
Atat, Tim McAmis and Jason Sharp, to name a few – and Qatar Airlines. Our crew – Mac, Bryan,
Jarom and Terry – worked hard to keep the car running flawlessly.

“It was a long couple of days, but it all worked out.”

The team now heads to Bahrain for its next race, March 26-27.

###
